DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device, which decrease the number of lines disposed in the peripheral area of the display device. Accordingly, a dead space of the display device may be minimized. Independent claim 1 identifies the distinct limitations “a scan driving connecting part disposed on the first insulating layer, and connected to the scan driver in the peripheral area; a first pixel connecting part disposed on the gate insulating layer and connected to one pixel row; a scan line connecting part disposed on the third insulating layer and configured to connect the scan driving connecting part and the first pixel connecting part; and a signal connecting part disposed on the second insulating layer, connected to the scan driving connecting part through a contact hole, and extended in a direction crossing the pixel connecting part, and a scan line connected to an ith pixel row (i is a natural number) applies a scan signal to the ith pixel row through the first pixel connecting part, and applies an initialization signal to a kth pixel row (k is a natural number, and k≠i) through the signal connecting part”.
The closest prior arts Jang et al. (US 2012/0050234 A1) Ko et al. (US 2014/0239270 A1), Mitsumoto (US 2015/0219944 A1) and Seong et al. (US 2008/0128699 A1), either singularly or in combination, fail to anticipate or render 
Jang et al. disclose a display device (100), comprising: a substrate including a pixel area (10) and a peripheral area; pixels (200) provided in the pixel area of the substrate, and disposed in a plurality of pixel rows and a plurality of pixel columns (paras. 0058-0059); data lines (D1-Dm) configured to provide a data signal to the pixel columns; scan lines (Gi1-Gin) configured to provide a scan signal applied from a scan driver to the pixel rows (paras. 0066-0067); emission control lines (EM1-EMn) configured to provide an emission control signal applied from an emission driver to the pixel rows (para. 0068); first power lines (ELVDD) configured to provide a power source to the pixel columns, respectively; a second power line (ELVSS) connected to the first power lines and disposed in the peripheral area (para. 0063).
Ko et al. disclose a gate insulating layer (GI1, fig. 4), a first insulating layer (GI2), a second insulating layer (ILD1-ILD3), and a third insulating layer (PL), which are sequentially laminated on the substrate (paras. 0067 and 0093).
Mitsumoto et al. disclose a scan driving connecting part (25, fig. 1) connects to the scan driver in the peripheral area (para. 0078).
Seong et al. disclose a signal connecting part (110 and 120, fig. 2) connected to the scan driving connecting part through a contact hole (151, 152, 161 and 162) (para. 0064).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693